Citation Nr: 1146445	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  06-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right ankle disability or a service-connected left knee disability. 

2.  Entitlement to service connection for the residuals of a neck injury, to include as secondary to a service-connected right ankle disability or a service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1998. 

This matter comes before the Board of Veterans' Appeals  (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability, to include as secondary to service-connected right ankle disability, and for the residuals of a neck injury, to include as secondary to service-connected right ankle disability.  

In June 2009, the Veteran testified before the Board via a videoconference.  In August 2009, the Board remanded the Veteran's claims for additional development.  Thereafter, the Veteran submitted additional argument with respect to his claims directly to the Board.  Nevertheless, in view of the action taken below, initial consideration of that evidence by the RO should be undertaken.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

Pursuant to the Board's August 2009 remand, the Veteran was requested to complete authorizations for the release of private medical records from two providers identified by the Veteran as containing information pertinent to his current claims on appeal.  In October 2009, the Veteran submitted signed authorizations, but with the names and addresses of the providers left blank.  In February 2011 and May 2011, the Veteran was requested resubmit the authorizations with all of the required information.  It appears that in May 2011, the Veteran provided signed authorizations for the release of his private medical records which contained all necessary information.  However, in June 2011, a supplemental statement of the case continued the denials of service connection without requesting the private records, as directed by the Board's August 2009 remand.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268   (1998).  As there are currently private records outstanding that may contain information pertinent to the Veteran's claim, the Board finds that remand is necessary to obtain those records.  The Board recognizes that the Veteran previously provided signed authorizations for the release of his private medical records.  Nevertheless, it should be explained to him that he must provide additional authorizations before the records from his private treating physicians may be obtained because those previous authorizations have expired.  Additionally, the Veteran should be notified to submit any pertinent private treatment records in his possession. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorizations from the Veteran, obtain and associate with the claims folder all medical records from Dr. Gregg Coodley in Portland, Oregon, and from Dr. Alison Fish in Arkansas.  Explain to the Veteran that his prior authorizations for the release of his private medical providers' records have expired, and that he will need to reauthorize the release of those records in order for VA to obtain them.  If the Veteran provides completed release forms, then request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be informed that he should submit any pertinent medical records in his own possession. 

2.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

